                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 GLENN D. SMITH,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )             No. 4:19-CV-443-PLC
                                                  )
 T. BREDEMAN, et al.,                             )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       Plaintiff, an inmate at the Eastern Reception Diagnostic and Correctional Center

(“ERDCC”), seeks leave to proceed in forma pauperis in this civil action under 42 U.S.C. § 1983.

Having reviewed plaintiff’s financial information, the Court assesses a partial initial filing fee of

$1.50, which is twenty percent of his average monthly deposit. See 28 U.S.C. § 1915(b). Upon

initial review of plaintiff’s complaint under 28 U.S.C. § 1915, however, the Court will dismiss the

complaint for failure to state a claim.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim for relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare

recitals of the elements of a cause of action [that are] supported by mere conclusory statements.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for

relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether
a complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                              The Complaint

        Plaintiff brings this § 1983 action against defendants T. Bredeman, J. Cofield, Debra

Steinman, and Dr. Karen Moody, all of whom work for Corizon Medical Services (“Corizon”). T.

Bredeman is Corizon’s Regional Medical Director, J. Cofield is the Director of Operations, Debra

Steinman is a registered nurse at ERDCC, and Dr. Karen Moody is the Medical Director at

ERDCC. Plaintiff has not indicated on his form complaint whether he is suing these defendants

in their individual or official capacities.

        Plaintiff states that on May 8, 2018, he had surgery for a fractured jaw at CMMP Surgical

Center in Jefferson City, Missouri. The surgeon reconstructed plaintiff’s chin, and placed chin

braces and screws in his jaw. Plaintiff states that he returned to CMMP for follow-up appointments

on May 21, 2018 and June 21, 2018, and learned that his chin was not put back in line with his jaw

and his chin braces were screwed in too tightly. This process “put stress or pressure on his

jawbone, that resulted in [severely] fracturing his jaw bone [which] was not broken prior.”

Plaintiff required a second surgery to insert more braces and screws and correct the second fracture.

        On April 18, 2019, plaintiff filed an amendment to his complaint. By amendment, plaintiff

seeks to add a claim arising out of a separate procedure nearly two years earlier. Plaintiff states

that on September 15, 2016, an unnamed ear, nose, and throat specialist in Jefferson City, Missouri

punctured (or removed; the allegations are unclear) plaintiff’s eardrum and damaged his hearing

by “vacuum[ing] out my inner ear for infections.”



                                                   -2-
       For relief, plaintiff seeks $100,000 in compensatory damages and $100,000 in punitive

damages against each defendant.

                                            Discussion

       As to plaintiff’s legal claims, he states that he is suing the Corizon defendants “because

this is not the first instance where inmates have complained of their jaw being broken, as a result

of CMMP Surgical Center performing surgery on inmates. CMMP is an independent contractor

with the Corizon Medical Services, and assumes no liability for any work they are contracted to

do by Corizon, therefore Corizon is liable for placing plaintiff in the care of CMMP . . . .”

       Plaintiff has not alleged any facts to indicate that the named defendants—Bredeman,

Cofield, Steinman, and Moody—were deliberately indifferent to his serious medical needs. He

does not allege defendants failed to respond to any of his medical needs, nor has he alleged

defendants failed to provide him with any opportunity for treatment. See Williams v. York, 891

F.3d 701, 707 (8th Cir. 2018) (“’[W]here the duty to furnish treatment is unfulfilled, the mere

contracting of services with an independent contractor does not immunize the State from liability

for damages in failing to provide a prisoner with the opportunity for such treatment.”) (quoting

Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010)). Plaintiff states in conclusory fashion that

“[p]laintiff can make out an 8th Amendment claim against the defendants of Corizon Medical

Services, for being deliberately indifferent to his safety, and for contributory negligence.”

Plaintiff’s vague and conclusory allegations wholly lack factual support. See Iqbal, 556 U.S. at

678. Even pro se plaintiffs are required to allege facts in support of their claims, and the Court

will not assume facts that are not alleged. Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).




                                                -3-
       To the extent plaintiff claims these defendants should be liable for plaintiff’s care and

treatment at CMMP by virtue of their supervisory position, these claims are predicated on a

respondeat superior theory that does not apply in § 1983 suits. Boyd v. Knox, 47 F.3d 966, 968

(8th Cir. 1995). Finally, plaintiff has not indicated whether the defendants are sued in their

personal or official capacity. The Court must interpret the complaint as including only official-

capacity claims, which would require plaintiff to allege that a policy or custom of Corizon was

responsible for the alleged violations of plaintiff’s constitutional rights. See Egerdahl v. Hibbing

Cmty. College, 72 F.3d 615, 619 (8th Cir. 1995) (“If a plaintiff’s complaint is silent about the

capacity in which she is suing the defendant, we interpret the complaint as including only official-

capacity claims.”); see, e.g., Jones v. Corizon Med. Servs., No. 1:16-CV-55-SNLJ, 2016 WL

5870058, *2 (E.D. Mo. Oct. 7, 2016) (dismissing official capacity claims against Corizon

defendants on initial review). Plaintiff’s complaint does not contain any allegations that a policy

or custom of Corizon was responsible for the alleged violations of plaintiff’s constitutional rights.

As a result, the complaint fails to state a claim upon which relief can be granted. For these reasons,

the Court will dismiss without prejudice plaintiff’s complaint, brought only against defendants

Bredeman, Cofield, Steinman, and Dr. Moody, on initial review under 28 U.S.C. § 1915.

       To the extent plaintiff might be able to allege the private surgeon was a state actor under §

1983, see West v. Atkins, 487 U.S. 42, 56 (1988), plaintiff has not alleged any facts from which

the Court could find the surgeon was deliberately indifferent to plaintiff’s serious medical need.

Medical malpractice does not amount to deliberate indifference “merely because the victim is a

prisoner.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). An inmate must demonstrate that a prison

medical treatment provider’s actions were “so inappropriate as to evidence intentional

maltreatment or a refusal to provide essential care.” Dulany v. Carnahan, 132 F.3d 1234, 1240-



                                                 -4-
41 (8th Cir. 1997). Plaintiff alleges that during his May 8, 2018 surgery, the surgeon screwed

plaintiff’s jaw too tightly and misaligned plaintiff’s chin and jaw bone. Plaintiff required a second

surgery to correct this problem.      Plaintiff’s claim is tantamount to a showing of medical

malpractice or negligence, not deliberate indifference. See Fourte v. Faulkner County, Ark., 746

F.3d 384, 389 (8th Cir. 2014).

       Although it appears plaintiff might be able to state a plausible claim for state law medical

malpractice, he has not alleged it against the proper defendant—the surgeon. Even if he had stated

his medical malpractice claim against the surgeon, medical malpractice is a state law cause of

action and not within the federal court’s jurisdiction.

       Finally, the Court will dismiss on initial review the claims alleged by plaintiff in his

amendment to his complaint. See ECF No. 8. By amendment, plaintiff seeks to add an allegation

against an unnamed ear, nose, and throat doctor who plaintiff alleges punctured plaintiff’s eardrum

and vacuumed out his inner ear. This incident is entirely separate from the jaw surgery that

otherwise forms the basis of plaintiff’s cause of action. Plaintiff’s alleged ear injury occurred two

years before the jaw surgery, and involves an entirely new unnamed defendant working at an

unnamed facility. Federal Rule of Civil Procedure 10(b) states that a party’s claims shall be

“limited as far as practicable to a single set of circumstances.” Because plaintiff’s amendment

violates the pleading requirement of Federal Rule 10(b) and is not brought against a proper

defendant, the Court will dismiss these allegations without prejudice under 28 U.S.C. §

1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.



                                                 -5-
       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.50 within

twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding. 1

       IT IS FURTHER ORDERED that this action is DISMISSED, without prejudice,

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this 14th day of June, 2019.




                                                  E. RICHARD WEBBER
                                                  UNITED STATES DISTRICT JUDGE




1
  Prisoners must pay the full amount of the $350 filing fee. After payment of the initial partial
filing fee, the prisoner is required to make monthly payments of 20 percent of the preceding
month’s income credited to the prisoner’s account. The agency having custody of the prisoner
will deduct the payments and forward them to the Court each time the amount in the account
exceeds $10. 28 U.S.C. § 1915(b)(2).
                                                 -6-
